DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 4/18/2022.
Claims 1 and 7-12 are amended.
Claims 1-12 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
The Amendment filed 4/18/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed 2/2/2022.
Applicant’s arguments, see pages 11-12, with respect to the 102 rejection(s) of claim(s) 1, 4, 7-9, and 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanwani (IDS: “Learning Robot Manipulation Tasks with Task-Parameterized Semi-Tied Hidden Semi-Markov Model”) and Oleynik (US 20160059412 A1).
Applicant’s arguments, see pages 12, with respect to the 103 rejection(s) of claim(s) 2-3, 5-6 and 10-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanwani (IDS: “Learning Robot Manipulation Tasks with Task-Parameterized Semi-Tied Hidden Semi-Markov Model”) and Oleynik (US 20160059412 A1) and Kroemer and Abdo.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-9, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanwani (IDS: “Learning Robot Manipulation Tasks with Task-Parameterized Semi-Tied Hidden Semi-Markov Model”) in view of Oleynik (US 20160059412 A1).

Regarding Claim 1,
Tanwani teaches
A method of training a robot system for manipulation of an object (“The proposed framework combines subspace clustering, task adaptability and optimal control for learning manipulation tasks in robotics.” Pages 1-2, I.A., 1st paragraph; “Here, we perform experiments to learn the challenging tasks of opening/closing a valve and pick-place an object via obstacle avoidance with the Baxter robot. Our results show that the proposed model efficiently learns the key movement directions to construct the latent space that are exploited to encode the task with a fewer number of model parameters, while subsequently generalizing to unseen configurations of the task.” Page 2, I.C., 1st paragraph),
the robot system being trained to perform a set of skills for the manipulation of the object, wherein each of the skills is learned as a skill model, the skill model being a TP-HSMM, Task Parameterized Hidden semi- Markov Model, combined with a TP-GMM, Task Parameterized Gaussian Mixture Model (“To the best of our knowledge, the concept of tying covariance matrices in mixture models to encode manipulation skills in robotics has not been used. We extend the method here to a task-parameterized model [14] and encode the state duration and transition with a hidden semi-Markov model to enable the handling of previously unseen situations in an autonomous manner.” Page 2, I.B., 3rd paragraph; “Here, we encapsulate the spatio-temporal information in the data with an explicit duration HSMM that replaces the self-transition probabilities of staying in a state with an explicit model of stare duration [4]. In the resulting task-parameterized semi-tied HSMM with K states, each state output distribution is described by a single Gaussian corresponding to the product of P Gaussians.” See at least pages 4-5, III.A., 1st and 2nd paragraphs; “After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations. For a new unseen situation represented by candidate frames …, the new model parameters … for the i-th mixture component correspond to the product of the linearly transformed i-th Gaussian components in P frames.” See at least page 4, III., 4th paragraph; Examiner Interpretation: The combined use of semi-tied GMM and semi-tied HSMM makes up the skill model. Multiple sets of skills can be learned as demonstrated with the experiments of training the Baxtor robot for valve opening (page 6, IV.B.) and pick-and-place via obstacle avoidance (page 8, IV.C.).), 
the method comprising the following steps: for each skill of the set of skills: receiving physical input from a human trainer regarding the skill to be learned by the robot, wherein the physical input includes a set of kinesthetic demonstrations on the robot system (“The adaptive aspect of the task requires to ascertain where to grasp the valve and where to stop turning it. Consequently, we attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of 0 degree around the valve). We record eight kinesthetic demonstrations with the initial configuration of the valve corresponding to {180, 135, 90, 45, 157.5, 112.5, 67.5, 22.5} degrees with the horizontal in the successive demonstrations, n = 1 . . . 8. The first 4 demonstrations are used for the training test, while the remaining 4 are used for the test set.” Page 6, IV.B., 2nd paragraph; Figure 1 shows a human performing the demonstration and the description recites “Baxter robot learns to open/close the valve semiautonomously via teleoperation”); 
determining for the skill model of the skill a set of task parameters … an attached task parameter, which is related to an object being part of the kinesthetic demonstration (“Task-parameterized GMMs in [14], [22], [23] can handle new environmental situations by defining external frames of reference. For example, a frame can be attached to an object whose position and orientation may change during the task. When a different situation occurs (position/orientation of the object changes), changes in the task parameters or reference frames are used to modulate the model parameters in order to adapt the robot movement to the new situation. We represent the task parameters with P coordinate systems, defined by the frame
    PNG
    media_image1.png
    19
    70
    media_image1.png
    Greyscale
, where Aj denotes the orientation of the frame as a rotation matrix and bj represents the origin of the frame. … The parameters of the task-parameterized GMM are defined by 
    PNG
    media_image2.png
    18
    167
    media_image2.png
    Greyscale
 define the mean and covariance matrix of i-th mixture component in frame P” Page 4, III., paragraphs 2-3),
obtaining data for each of the task parameters of the set of task parameters from the set of kinesthetic demonstrations; and training the skill model with the set of task parameters and the data obtained for each of the task parameters (“After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations.” Page 4, III., 4th paragraph; “Parameters 
    PNG
    media_image3.png
    31
    213
    media_image3.png
    Greyscale
are estimated using an EM algorithm [25] with tying in the i-th covariance matrix of the j-th frame given by Eq. (14). Parameters 
    PNG
    media_image4.png
    21
    79
    media_image4.png
    Greyscale
are estimated empirically from the data after training.” Page 5, III.A., 2nd paragraph);
each core skill includes a desired final state of the object (“Consequently. We attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of O degree around the valve).” See at least IV.B., 2nd paragraph on page 6.)
and wherein the method further includes: determining a sequence of the skills, the sequence being for the manipulation of the object, … and generating a reference trajectory based on the sequence (“The forward variable is used here to evaluate the current state of the task and subsequently plan the movement sequence for the next T steps with t = 1 ... T. … This is used to retrieve a step-wise reference trajectory” See at least III.A. paragraph 3 on page 5). 

Tanwani teaches attached task parameters (see at least Page 4, III., paragraphs 2-3), but does not explicitly teach transition skills or free task parameters and therefore does not explicitly teach
including determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object, 
wherein in the determining, when the skill is a transition skill, at least one of the set of task parameters for the skill model is determined to be a free task parameter which is explicitly set by a user and directly influences an outcome of the transition skill;
wherein the set of skills includes at least one core skill and at least one transition skill, … and each transition skill is a skill where a final state of the object is freely chosen during the demonstrations; 
the sequence including the at least one core skill and the at least one transition skill, 
However, Oleynik teaches
including determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object; … and each transition skill is a skill where a final state of the object is freely chosen during the demonstrations (“Standard skill movement and object Parameters module 2802 may be a modules implemented in software or hardware and is intended to define standard movements of objects and or basic skills. It may comprise subject parameters, which provide the robotic replication engine with information about standard objects that may need to be utilized during a robotic procedure. It may also contain instructions and or information related to standard skill movements, which are not unique to any one minimanipulation.” See at least [0620]; “Minimanipulation movement and object parameter module 2809 may be used to store and/or categorize the captured minimanipulations and creator's movements. It may be coupled to the replication engine as well as the robotic system under control of the user.” [0621]; “In this example, four parameters are identified: the starting XYZ position coordinates in the volume of the standardized kitchen module, the speed, the object size, and the object shape. Both the object size and the object shape may be defined or described by non-standard parameters.” See at least [0462]; Examiner Interpretation: The information regarding standard skill movements or starting position or speed are free task parameters and the object parameters such as object size and object shape are attached parameters. Information regarding standard skill movements doesn’t require a particular final object state.), 
wherein in the determining, when the skill is a transition skill, at least one of the set of task parameters for the skill model is determined to be a free task parameter which is explicitly set by a user and directly influences an outcome of the transition skill (“The basic elements of any low-to-high MM sequence comprise movements for each subsystem, and combinations thereof are described as a set of commanded positions/velocities and forces/torques executed by one or more articulating joints under actuator power, in such a sequence as required.” [0024]; Examiner Interpretation: Positions, velocities, forces, and torques are free task parameters as they relate to the control of the robot rather than the object being manipulated. Free task parameters are involved in all basic skills.);
wherein the set of skills includes at least one core skill and at least one transition skill, … the sequence including the at least one core skill and the at least one transition skill (“As an example, process 3165-1 might identify a motion-sequence through a dataset that indicates object-grasping and repetitive back-and-forth motion related to a studio-chef grabbing a knife and proceeding to cut a food item into slices. The motion-sequence is then broken down in 3165-2 into associated actions of several physical elements (fingers and limbs/joints) shown in FIG. 109 with a set of transitions between multiple manipulation phases for one or more arm(s) and torso (such as controlling the fingers to grasp the knife, orienting it properly, translating arms and hands to line up the knife for the cut, controlling contact and associated forces during cutting along a cut-plane, re-setting the knife to the beginning of the cut along a free-space trajectory and then repeating the contact/force-control/trajectory-following process of cutting the food-item indexed for achieving a different slice width/angle). The parameters associated with each portion of the manipulation-phase are then extracted and assigned numerical values in 3165-3, and associated with a particular action-primitive offered by 3165-5 with mnemonic descriptors such as ‘grab’, ‘align utensil’, ‘cut’, ‘index-over’, etc.” [0665]; See at least fig. 113 which shows, for example, the sequence for arm 1 to be described by skills a through e.; Examiner Interpretation: Regarding fig. 113, core skills are interpreted to include at least c. grasp and d. maneuver utensil since those skills involve manipulating an object. The transition skills are interpreted to include at least the a. configurations, b. approach, and e. return movements.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tanwani to further include the teachings of Oleynik to more efficiently learn by having the ability to reuse learned skills based on having more primitive skills (transition skills) involving free task parameters that allow object manipulation skills (core skills) to be arranged and rearranged in different sequences for different outcomes (“the same robot's past experience can be used to acquire a library of reusable robotic plans” [0018]).

Regarding Claim 4,
Modified Tanwani teaches
The method according to claim 1, 
Tanwani further teaches
wherein the skill is learned as a TP-HSMM, Task Parameterized Hidden semi-Markov Model, combined with a TP-GMM, Task Parameterized Gaussian Mixture Model (“To the best of our knowledge, the concept of tying covariance matrices in mixture models to encode manipulation skills in robotics has not been used. We extend the method here to a task-parameterized model [14] and encode the state duration and transition with a hidden semi-Markov model to enable the handling of previously unseen situations in an autonomous manner.” Page 2, I.B., 3rd paragraph; “Here, we encapsulate the spatio-temporal information in the data with an explicit duration HSMM that replaces the self-transition probabilities of staying in a state with an explicit model of stare duration [4]. In the resulting task-parameterized semi-tied HSMM with K states, each state output distribution is described by a single Gaussian corresponding to the product of P Gaussians.” See at least pages 4-5, III.A., 1st and 2nd paragraphs; “After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations. For a new unseen situation represented by candidate frames …, the new model parameters … for the i-th mixture component correspond to the product of the linearly transformed i-th Gaussian components in P frames.” See at least page 4, III., 4th paragraph; Examiner Interpretation: The combined use of semi-tied GMM and semi-tied HSMM makes up the skill model.).

Regarding Claim 7,
Tanwani teaches
A robot system trainable via physical input from a human trainer, regarding a set of skills to be learned by the robot system for manipulation of an object, wherein each skill is learned as a skill model (“The proposed framework combines subspace clustering, task adaptability and optimal control for learning manipulation tasks in robotics.” Pages 1-2, I.A., 1st paragraph; “Here, we perform experiments to learn the challenging tasks of opening/closing a valve and pick-place an object via obstacle avoidance with the Baxter robot. Our results show that the proposed model efficiently learns the key movement directions to construct the latent space that are exploited to encode the task with a fewer number of model parameters, while subsequently generalizing to unseen configurations of the task.” Page 2, I.C., 1st paragraph; Figure 1 shows a human performing the demonstration and the description recites “Baxter robot learns to open/close the valve semiautonomously via teleoperation”), 
the robot system configured to: for each skill of the set of skills: receive physical input from a human trainer regarding the skill to be learned by the robot, wherein the physical input includes a set of kinesthetic demonstrations on the robot system (“The adaptive aspect of the task requires to ascertain where to grasp the valve and where to stop turning it. Consequently, we attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of 0 degree around the valve). We record eight kinesthetic demonstrations with the initial configuration of the valve corresponding to {180, 135, 90, 45, 157.5, 112.5, 67.5, 22.5} degrees with the horizontal in the successive demonstrations, n = 1 . . . 8. The first 4 demonstrations are used for the training test, while the remaining 4 are used for the test set.” Page 6, IV.B., 2nd paragraph; Figure 1 shows a human performing the demonstration and the description recites “Baxter robot learns to open/close the valve semiautonomously via teleoperation”); 
determine for the skill model of the skill a set of task parameters … an attached task parameter, which is related to an object being part of the kinesthetic demonstration (“Task-parameterized GMMs in [14], [22], [23] can handle new environmental situations by defining external frames of reference. For example, a frame can be attached to an object whose position and orientation may change during the task. When a different situation occurs (position/orientation of the object changes), changes in the task parameters or reference frames are used to modulate the model parameters in order to adapt the robot movement to the new situation. We represent the task parameters with P coordinate systems, defined by the frame
    PNG
    media_image1.png
    19
    70
    media_image1.png
    Greyscale
, where Aj denotes the orientation of the frame as a rotation matrix and bj represents the origin of the frame. … The parameters of the task-parameterized GMM are defined by 
    PNG
    media_image2.png
    18
    167
    media_image2.png
    Greyscale
 define the mean and covariance matrix of i-th mixture component in frame P” Page 4, III., paragraphs 2-3),
obtain data for each of the task parameters of the set of task parameters from the set of kinesthetic demonstrations; and train the skill model with the set of task parameters and the data obtained for each of the task parameters (“After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations.” Page 4, III., 4th paragraph; “Parameters 
    PNG
    media_image3.png
    31
    213
    media_image3.png
    Greyscale
are estimated using an EM algorithm [25] with tying in the i-th covariance matrix of the j-th frame given by Eq. (14). Parameters 
    PNG
    media_image4.png
    21
    79
    media_image4.png
    Greyscale
are estimated empirically from the data after training.” Page 5, III.A., 2nd paragraph).
each core skill includes a desired final state of the object (“Consequently. We attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of O degree around the valve).” See at least IV.B., 2nd paragraph on page 6.)
and wherein the robot system is further configured to: determine a sequence of the skills, the sequence being for the manipulation of the object, … and generate a reference trajectory based on the sequence (“The forward variable is used here to evaluate the current state of the task and subsequently plan the movement sequence for the next T steps with t = 1 ... T. … This is used to retrieve a step-wise reference trajectory” See at least III.A. paragraph 3 on page 5). 

Tanwani teaches attached task parameters (see at least Page 4, III., paragraphs 2-3), but does not explicitly teach transition skills or free task parameters and therefore does not explicitly teach
including determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object, 
wherein in the determining, when the skill is a transition skill, at least one of the set of task parameters for the skill model is determined to be a free task parameter which is explicitly set by a user and directly influences an outcome of the transition skill;
wherein the set of skills includes at least one core skill and at least one transition skill, … and each transition skill is a skill where a final state of the object is freely chosen during the demonstrations; 
the sequence including the at least one core skill and the at least one transition skill, 
However, Oleynik teaches
including determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object; … and each transition skill is a skill where a final state of the object is freely chosen during the demonstrations (“Standard skill movement and object Parameters module 2802 may be a modules implemented in software or hardware and is intended to define standard movements of objects and or basic skills. It may comprise subject parameters, which provide the robotic replication engine with information about standard objects that may need to be utilized during a robotic procedure. It may also contain instructions and or information related to standard skill movements, which are not unique to any one minimanipulation.” See at least [0620]; “Minimanipulation movement and object parameter module 2809 may be used to store and/or categorize the captured minimanipulations and creator's movements. It may be coupled to the replication engine as well as the robotic system under control of the user.” [0621]; “In this example, four parameters are identified: the starting XYZ position coordinates in the volume of the standardized kitchen module, the speed, the object size, and the object shape. Both the object size and the object shape may be defined or described by non-standard parameters.” See at least [0462]; Examiner Interpretation: The information regarding standard skill movements or starting position or speed are free task parameters and the object parameters such as object size and object shape are attached parameters. Information regarding standard skill movements doesn’t require a particular final object state.), 
wherein in the determining, when the skill is a transition skill, at least one of the set of task parameters for the skill model is determined to be a free task parameter which is explicitly set by a user and directly influences an outcome of the transition skill (“The basic elements of any low-to-high MM sequence comprise movements for each subsystem, and combinations thereof are described as a set of commanded positions/velocities and forces/torques executed by one or more articulating joints under actuator power, in such a sequence as required.” [0024]; Examiner Interpretation: Positions, velocities, forces, and torques are free task parameters as they relate to the control of the robot rather than the object being manipulated. Free task parameters are involved in all basic skills.);
wherein the set of skills includes at least one core skill and at least one transition skill, … the sequence including the at least one core skill and the at least one transition skill (“As an example, process 3165-1 might identify a motion-sequence through a dataset that indicates object-grasping and repetitive back-and-forth motion related to a studio-chef grabbing a knife and proceeding to cut a food item into slices. The motion-sequence is then broken down in 3165-2 into associated actions of several physical elements (fingers and limbs/joints) shown in FIG. 109 with a set of transitions between multiple manipulation phases for one or more arm(s) and torso (such as controlling the fingers to grasp the knife, orienting it properly, translating arms and hands to line up the knife for the cut, controlling contact and associated forces during cutting along a cut-plane, re-setting the knife to the beginning of the cut along a free-space trajectory and then repeating the contact/force-control/trajectory-following process of cutting the food-item indexed for achieving a different slice width/angle). The parameters associated with each portion of the manipulation-phase are then extracted and assigned numerical values in 3165-3, and associated with a particular action-primitive offered by 3165-5 with mnemonic descriptors such as ‘grab’, ‘align utensil’, ‘cut’, ‘index-over’, etc.” [0665]; See at least fig. 113 which shows, for example, the sequence for arm 1 to be described by skills a through e.; Examiner Interpretation: Regarding fig. 113, core skills are interpreted to include at least c. grasp and d. maneuver utensil since those skills involve manipulating an object. The transition skills are interpreted to include at least the a. configurations, b. approach, and e. return movements.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tanwani to further include the teachings of Oleynik to more efficiently learn by having the ability to reuse learned skills based on having more primitive skills (transition skills) involving free task parameters that allow object manipulation skills (core skills) to be arranged and rearranged in different sequences for different outcomes (“the same robot's past experience can be used to acquire a library of reusable robotic plans” [0018]).

Regarding Claim 8
Modified Tanwani teaches
The robot system according to claim 7, 
Tanwani further teaches 
wherein the robot system is configured to track the reference trajectory with an end-effector of the robot system (“The reference trajectory is then computed from the initial position of the robot arm using the forward variable (see Fig. 7 for HSMM encoding) and tracked using LQT. The robot arm moves from its initial configuration to align itself with the first frame {A1, b1} to grasp the valve, and follows it with the turning movement to align with the second frame {A2, b2} before returning back to the home position.” Page 7, IV.B., 3rd paragraph; “The operator controls/teleoperates the right arm with a simulated delay using the left arm by taking feedback from the camera mounted on the end-effector of the right arm.” Page 2, II.C., 1st paragraph; Fig. 8 shows the Baxtor robot’s end effector trajectory.).

Regarding Claim 9,
Modified Tanwani teaches
The robot system according to claim 7, 
Tanwani further teaches
wherein the robot system is configured to detect objects of interest (“The objective in this task is to place the object in a desired target position by picking it from different initial positions and orientations of the object, while adapting the movement to avoid the obstacle (see Fig. 8 for setup with the Baxter robot). We describe the task with two frames, one for the object initial configuration with {A1, b1} as defined in Eq. (20) and other for the obstacle {A2, b2} with A2 = I and b2 to specify the centre of the obstacle. We collect 8 kinesthetic demonstrations with different initial configurations of the object and the obstacle successively displaced upwards as marked with the visual tags in the figure. Alternate demonstrations {1, 3, 5, 7} are used for the training set, while the rest are used for the test set. During evaluation of the learned task-parameterized semi-tied HSMM, we can see that the robot arm is able to generalize effectively by following a similar pattern to the recorded demonstrations in picking and placing the object (see right of Fig. 8 for an example of reproduction requiring extrapolation of the training data). Table I depicts a similar trend to the valve opening task, thereby verifying the efficacy of the proposed method for learning manipulation tasks.” Page 8, IV.C., 1st paragraph; Examiner Interpretation: The robot detects the objects different configurations in the kinesthetic demonstrations that are being manipulated and therefore detects objects of interest.).

Regarding Claim 10,
Tanwani teaches
the robot system being trained to perform a set of skills for the manipulation of the object, wherein each of the skills is learned as a skill model, the skill model being a TP-HSMM, Task Parameterized Hidden semi- Markov Model, combined with a TP-GMM, Task Parameterized Gaussian Mixture Model (“To the best of our knowledge, the concept of tying covariance matrices in mixture models to encode manipulation skills in robotics has not been used. We extend the method here to a task-parameterized model [14] and encode the state duration and transition with a hidden semi-Markov model to enable the handling of previously unseen situations in an autonomous manner.” Page 2, I.B., 3rd paragraph; “Here, we encapsulate the spatio-temporal information in the data with an explicit duration HSMM that replaces the self-transition probabilities of staying in a state with an explicit model of stare duration [4]. In the resulting task-parameterized semi-tied HSMM with K states, each state output distribution is described by a single Gaussian corresponding to the product of P Gaussians.” See at least pages 4-5, III.A., 1st and 2nd paragraphs; “After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations. For a new unseen situation represented by candidate frames …, the new model parameters … for the i-th mixture component correspond to the product of the linearly transformed i-th Gaussian components in P frames.” See at least page 4, III., 4th paragraph; Examiner Interpretation: The combined use of semi-tied GMM and semi-tied HSMM makes up the skill model. Multiple sets of skills can be learned as demonstrated with the experiments of training the Baxtor robot for valve opening (page 6, IV.B.) and pick-and-place via obstacle avoidance (page 8, IV.C.).), 
for each skill of the set of skills: receive physical input from a human trainer regarding the skill to be learned by the robot, wherein the physical input includes a set of kinesthetic demonstrations on the robot system (“The adaptive aspect of the task requires to ascertain where to grasp the valve and where to stop turning it. Consequently, we attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of 0 degree around the valve). We record eight kinesthetic demonstrations with the initial configuration of the valve corresponding to {180, 135, 90, 45, 157.5, 112.5, 67.5, 22.5} degrees with the horizontal in the successive demonstrations, n = 1 . . . 8. The first 4 demonstrations are used for the training test, while the remaining 4 are used for the test set.” Page 6, IV.B., 2nd paragraph; Figure 1 shows a human performing the demonstration and the description recites “Baxter robot learns to open/close the valve semiautonomously via teleoperation”); 
determine for the skill model of the skill a set of task parameters … an attached task parameter, which is related to an object being part of the kinesthetic demonstration (“Task-parameterized GMMs in [14], [22], [23] can handle new environmental situations by defining external frames of reference. For example, a frame can be attached to an object whose position and orientation may change during the task. When a different situation occurs (position/orientation of the object changes), changes in the task parameters or reference frames are used to modulate the model parameters in order to adapt the robot movement to the new situation. We represent the task parameters with P coordinate systems, defined by the frame
    PNG
    media_image1.png
    19
    70
    media_image1.png
    Greyscale
, where Aj denotes the orientation of the frame as a rotation matrix and bj represents the origin of the frame. … The parameters of the task-parameterized GMM are defined by 
    PNG
    media_image2.png
    18
    167
    media_image2.png
    Greyscale
 define the mean and covariance matrix of i-th mixture component in frame P” Page 4, III., paragraphs 2-3),
obtain data for each of the task parameters of the set of task parameters from the set of kinesthetic demonstrations; and train the skill model with the set of task parameters and the data obtained for each of the task parameters (“After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations.” Page 4, III., 4th paragraph; “Parameters 
    PNG
    media_image3.png
    31
    213
    media_image3.png
    Greyscale
are estimated using an EM algorithm [25] with tying in the i-th covariance matrix of the j-th frame given by Eq. (14). Parameters 
    PNG
    media_image4.png
    21
    79
    media_image4.png
    Greyscale
are estimated empirically from the data after training.” Page 5, III.A., 2nd paragraph).
each core skill includes a desired final state of the object (“Consequently. We attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of O degree around the valve).” See at least IV.B., 2nd paragraph on page 6.)
and wherein the computer is further configured to: determine a sequence of the skills, the sequence being for the manipulation of the object, … and generate a reference trajectory based on the sequence (“The forward variable is used here to evaluate the current state of the task and subsequently plan the movement sequence for the next T steps with t = 1 ... T. … This is used to retrieve a step-wise reference trajectory” See at least III.A. paragraph 3 on page 5). 

Tanwani teaches attached task parameters (see at least Page 4, III., paragraphs 2-3), but does not explicitly teach transition skills or free task parameters and therefore does not explicitly teach
	A computer for controlling a robot system of manipulation of an object,
including determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object, 
wherein in the determining, when the skill is a transition skill, at least one of the set of task parameters for the skill model is determined to be a free task parameter which is explicitly set by a user and directly influences an outcome of the transition skill;
wherein the set of skills includes at least one core skill and at least one transition skill, … and each transition skill is a skill where a final state of the object is freely chosen during the demonstrations; 
the sequence including the at least one core skill and the at least one transition skill, 
However, Oleynik teaches
A computer for controlling a robot system of manipulation of an object (“Embodiments of the present disclosure are directed to methods, computer program products, and computer systems of a robotic apparatus with robotic instructions replicating a food dish with substantially the same result as if the chef had prepared the food dish.” [0010]),
including determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object; … and each transition skill is a skill where a final state of the object is freely chosen during the demonstrations (“Standard skill movement and object Parameters module 2802 may be a modules implemented in software or hardware and is intended to define standard movements of objects and or basic skills. It may comprise subject parameters, which provide the robotic replication engine with information about standard objects that may need to be utilized during a robotic procedure. It may also contain instructions and or information related to standard skill movements, which are not unique to any one minimanipulation.” See at least [0620]; “Minimanipulation movement and object parameter module 2809 may be used to store and/or categorize the captured minimanipulations and creator's movements. It may be coupled to the replication engine as well as the robotic system under control of the user.” [0621]; “In this example, four parameters are identified: the starting XYZ position coordinates in the volume of the standardized kitchen module, the speed, the object size, and the object shape. Both the object size and the object shape may be defined or described by non-standard parameters.” See at least [0462]; Examiner Interpretation: The information regarding standard skill movements or starting position or speed are free task parameters and the object parameters such as object size and object shape are attached parameters. Information regarding standard skill movements doesn’t require a particular final object state.), 
wherein in the determining, when the skill is a transition skill, at least one of the set of task parameters for the skill model is determined to be a free task parameter which is explicitly set by a user and directly influences an outcome of the transition skill (“The basic elements of any low-to-high MM sequence comprise movements for each subsystem, and combinations thereof are described as a set of commanded positions/velocities and forces/torques executed by one or more articulating joints under actuator power, in such a sequence as required.” [0024]; Examiner Interpretation: Positions, velocities, forces, and torques are free task parameters as they relate to the control of the robot rather than the object being manipulated. Free task parameters are involved in all basic skills.);
wherein the set of skills includes at least one core skill and at least one transition skill, … the sequence including the at least one core skill and the at least one transition skill (“As an example, process 3165-1 might identify a motion-sequence through a dataset that indicates object-grasping and repetitive back-and-forth motion related to a studio-chef grabbing a knife and proceeding to cut a food item into slices. The motion-sequence is then broken down in 3165-2 into associated actions of several physical elements (fingers and limbs/joints) shown in FIG. 109 with a set of transitions between multiple manipulation phases for one or more arm(s) and torso (such as controlling the fingers to grasp the knife, orienting it properly, translating arms and hands to line up the knife for the cut, controlling contact and associated forces during cutting along a cut-plane, re-setting the knife to the beginning of the cut along a free-space trajectory and then repeating the contact/force-control/trajectory-following process of cutting the food-item indexed for achieving a different slice width/angle). The parameters associated with each portion of the manipulation-phase are then extracted and assigned numerical values in 3165-3, and associated with a particular action-primitive offered by 3165-5 with mnemonic descriptors such as ‘grab’, ‘align utensil’, ‘cut’, ‘index-over’, etc.” [0665]; See at least fig. 113 which shows, for example, the sequence for arm 1 to be described by skills a through e.; Examiner Interpretation: Regarding fig. 113, core skills are interpreted to include at least c. grasp and d. maneuver utensil since those skills involve manipulating an object. The transition skills are interpreted to include at least the a. configurations, b. approach, and e. return movements.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tanwani to further include the teachings of Oleynik to more efficiently learn by having the ability to reuse learned skills based on having more primitive skills (transition skills) involving free task parameters that allow object manipulation skills (core skills) to be arranged and rearranged in different sequences for different outcomes (“the same robot's past experience can be used to acquire a library of reusable robotic plans” [0018]). Also, It would have been obvious to implement the method with a computer because a processor and memory is required to control a robot system.

Regarding Claim 11,
Tanwani teaches
for training a robot system for manipulation of an object (“The proposed framework combines subspace clustering, task adaptability and optimal control for learning manipulation tasks in robotics.” Pages 1-2, I.A., 1st paragraph; “Here, we perform experiments to learn the challenging tasks of opening/closing a valve and pick-place an object via obstacle avoidance with the Baxter robot. Our results show that the proposed model efficiently learns the key movement directions to construct the latent space that are exploited to encode the task with a fewer number of model parameters, while subsequently generalizing to unseen configurations of the task.” Page 2, I.C., 1st paragraph), 
the robot system being able to perform a set of skills for the manipulation of the object, wherein each of the skills is learned as a skill model, the skill model being a TP-HSMM, Task Parameterized Hidden semi-Markov Model, combined with a TP-GMM, Task Parameterized Gaussian Mixture Model (“To the best of our knowledge, the concept of tying covariance matrices in mixture models to encode manipulation skills in robotics has not been used. We extend the method here to a task-parameterized model [14] and encode the state duration and transition with a hidden semi-Markov model to enable the handling of previously unseen situations in an autonomous manner.” Page 2, I.B., 3rd paragraph; “Here, we encapsulate the spatio-temporal information in the data with an explicit duration HSMM that replaces the self-transition probabilities of staying in a state with an explicit model of stare duration [4]. In the resulting task-parameterized semi-tied HSMM with K states, each state output distribution is described by a single Gaussian corresponding to the product of P Gaussians.” See at least pages 4-5, III.A., 1st and 2nd paragraphs; “After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations. For a new unseen situation represented by candidate frames …, the new model parameters … for the i-th mixture component correspond to the product of the linearly transformed i-th Gaussian components in P frames.” See at least page 4, III., 4th paragraph; Examiner Interpretation: The combined use of semi-tied GMM and semi-tied HSMM makes up the skill model. Multiple sets of skills can be learned as demonstrated with the experiments of training the Baxtor robot for valve opening (page 6, IV.B.) and pick-and-place via obstacle avoidance (page 8, IV.C.).), 
for each skill of the set of skill: receiving physical input from a human trainer regarding a skill to be learned by the robot, wherein the physical input includes a set of kinesthetic demonstrations on the robot system (“The adaptive aspect of the task requires to ascertain where to grasp the valve and where to stop turning it. Consequently, we attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of 0 degree around the valve). We record eight kinesthetic demonstrations with the initial configuration of the valve corresponding to {180, 135, 90, 45, 157.5, 112.5, 67.5, 22.5} degrees with the horizontal in the successive demonstrations, n = 1 . . . 8. The first 4 demonstrations are used for the training test, while the remaining 4 are used for the test set.” Page 6, IV.B., 2nd paragraph; Figure 1 shows a human performing the demonstration and the description recites “Baxter robot learns to open/close the valve semiautonomously via teleoperation”); 
determining for the skill model of the skill a set of task parameters … an attached task parameter, which is related to an object being part of the kinesthetic demonstration (“Task-parameterized GMMs in [14], [22], [23] can handle new environmental situations by defining external frames of reference. For example, a frame can be attached to an object whose position and orientation may change during the task. When a different situation occurs (position/orientation of the object changes), changes in the task parameters or reference frames are used to modulate the model parameters in order to adapt the robot movement to the new situation. We represent the task parameters with P coordinate systems, defined by the frame
    PNG
    media_image1.png
    19
    70
    media_image1.png
    Greyscale
, where Aj denotes the orientation of the frame as a rotation matrix and bj represents the origin of the frame. … The parameters of the task-parameterized GMM are defined by 
    PNG
    media_image2.png
    18
    167
    media_image2.png
    Greyscale
 define the mean and covariance matrix of i-th mixture component in frame P” Page 4, III., paragraphs 2-3),
obtaining data for each of the task parameters of the set of task parameters from the set of kinesthetic demonstrations; and training the skill model with the set of task parameters and the data obtained for each of the task parameters (“After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations.” Page 4, III., 4th paragraph; “Parameters 
    PNG
    media_image3.png
    31
    213
    media_image3.png
    Greyscale
are estimated using an EM algorithm [25] with tying in the i-th covariance matrix of the j-th frame given by Eq. (14). Parameters 
    PNG
    media_image4.png
    21
    79
    media_image4.png
    Greyscale
are estimated empirically from the data after training.” Page 5, III.A., 2nd paragraph);
each core skill includes a desired final state of the object (“Consequently. We attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of O degree around the valve).” See at least IV.B., 2nd paragraph on page 6.)
and wherein the method further includes: determining a sequence of the skills, the sequence being for the manipulation of the object, … and generating a reference trajectory based on the sequence (“The forward variable is used here to evaluate the current state of the task and subsequently plan the movement sequence for the next T steps with t = 1 ... T. … This is used to retrieve a step-wise reference trajectory” See at least III.A. paragraph 3 on page 5). 

Tanwani teaches attached task parameters (see at least Page 4, III., paragraphs 2-3), but does not explicitly teach transition skills or free task parameters and therefore does not explicitly teach
	A non-transitory machine-readable storage medium on which is stored a computer program
including determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object, 
wherein in the determining, when the skill is a transition skill, at least one of the set of task parameters for the skill model is determined to be a free task parameter which is explicitly set by a user and directly influences an outcome of the transition skill;
wherein the set of skills includes at least one core skill and at least one transition skill, … and each transition skill is a skill where a final state of the object is freely chosen during the demonstrations; 
the sequence including the at least one core skill and the at least one transition skill, 
However, Oleynik teaches
	A non-transitory machine-readable storage medium on which is stored a computer program (“The disk drive unit 3640 includes a machine-readable medium 244 on which is stored one or more sets of instructions (e.g., software 3646) embodying any one or more of the methodologies or functions described herein. The software 3646 may also reside, completely or at least partially, within the main memory 3644 and/or within the processor 3626 during execution thereof the computer system 3624, the main memory 3628, and the instruction-storing portions of processor 3626 constituting machine-readable media.” [0758])
including determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object; … and each transition skill is a skill where a final state of the object is freely chosen during the demonstrations (“Standard skill movement and object Parameters module 2802 may be a modules implemented in software or hardware and is intended to define standard movements of objects and or basic skills. It may comprise subject parameters, which provide the robotic replication engine with information about standard objects that may need to be utilized during a robotic procedure. It may also contain instructions and or information related to standard skill movements, which are not unique to any one minimanipulation.” See at least [0620]; “Minimanipulation movement and object parameter module 2809 may be used to store and/or categorize the captured minimanipulations and creator's movements. It may be coupled to the replication engine as well as the robotic system under control of the user.” [0621]; “In this example, four parameters are identified: the starting XYZ position coordinates in the volume of the standardized kitchen module, the speed, the object size, and the object shape. Both the object size and the object shape may be defined or described by non-standard parameters.” See at least [0462]; Examiner Interpretation: The information regarding standard skill movements or starting position or speed are free task parameters and the object parameters such as object size and object shape are attached parameters. Information regarding standard skill movements doesn’t require a particular final object state.), 
wherein in the determining, when the skill is a transition skill, at least one of the set of task parameters for the skill model is determined to be a free task parameter which is explicitly set by a user and directly influences an outcome of the transition skill (“The basic elements of any low-to-high MM sequence comprise movements for each subsystem, and combinations thereof are described as a set of commanded positions/velocities and forces/torques executed by one or more articulating joints under actuator power, in such a sequence as required.” [0024]; Examiner Interpretation: Positions, velocities, forces, and torques are free task parameters as they relate to the control of the robot rather than the object being manipulated. Free task parameters are involved in all basic skills.);
wherein the set of skills includes at least one core skill and at least one transition skill, … the sequence including the at least one core skill and the at least one transition skill (“As an example, process 3165-1 might identify a motion-sequence through a dataset that indicates object-grasping and repetitive back-and-forth motion related to a studio-chef grabbing a knife and proceeding to cut a food item into slices. The motion-sequence is then broken down in 3165-2 into associated actions of several physical elements (fingers and limbs/joints) shown in FIG. 109 with a set of transitions between multiple manipulation phases for one or more arm(s) and torso (such as controlling the fingers to grasp the knife, orienting it properly, translating arms and hands to line up the knife for the cut, controlling contact and associated forces during cutting along a cut-plane, re-setting the knife to the beginning of the cut along a free-space trajectory and then repeating the contact/force-control/trajectory-following process of cutting the food-item indexed for achieving a different slice width/angle). The parameters associated with each portion of the manipulation-phase are then extracted and assigned numerical values in 3165-3, and associated with a particular action-primitive offered by 3165-5 with mnemonic descriptors such as ‘grab’, ‘align utensil’, ‘cut’, ‘index-over’, etc.” [0665]; See at least fig. 113 which shows, for example, the sequence for arm 1 to be described by skills a through e.; Examiner Interpretation: Regarding fig. 113, core skills are interpreted to include at least c. grasp and d. maneuver utensil since those skills involve manipulating an object. The transition skills are interpreted to include at least the a. configurations, b. approach, and e. return movements.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tanwani to further include the teachings of Oleynik to more efficiently learn by having the ability to reuse learned skills based on having more primitive skills (transition skills) involving free task parameters that allow object manipulation skills (core skills) to be arranged and rearranged in different sequences for different outcomes (“the same robot's past experience can be used to acquire a library of reusable robotic plans” [0018]). Also, it would have been obvious to implement the method on machine-readable storage medium because memory is required to perform robot training.

Regarding Claim 12,
Tanwani teaches
A method of using a robot system for manipulation of objects, the method comprising the following steps: providing the robot system; training the robot system for manipulation of objects (“The proposed framework combines subspace clustering, task adaptability and optimal control for learning manipulation tasks in robotics.” Pages 1-2, I.A., 1st paragraph; “Here, we perform experiments to learn the challenging tasks of opening/closing a valve and pick-place an object via obstacle avoidance with the Baxter robot. Our results show that the proposed model efficiently learns the key movement directions to construct the latent space that are exploited to encode the task with a fewer number of model parameters, while subsequently generalizing to unseen configurations of the task.” Page 2, I.C., 1st paragraph), 
the robot system being trained to perform a set of skills, wherein each of the skills is learned as a skill model, the skill model being a TP-HSMM, Task Parameterized Hidden semi-Markov Model, combined with a TP-GMM, Task Parameterized Gaussian Mixture Model (“To the best of our knowledge, the concept of tying covariance matrices in mixture models to encode manipulation skills in robotics has not been used. We extend the method here to a task-parameterized model [14] and encode the state duration and transition with a hidden semi-Markov model to enable the handling of previously unseen situations in an autonomous manner.” Page 2, I.B., 3rd paragraph; “Here, we encapsulate the spatio-temporal information in the data with an explicit duration HSMM that replaces the self-transition probabilities of staying in a state with an explicit model of stare duration [4]. In the resulting task-parameterized semi-tied HSMM with K states, each state output distribution is described by a single Gaussian corresponding to the product of P Gaussians.” See at least pages 4-5, III.A., 1st and 2nd paragraphs; “After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations. For a new unseen situation represented by candidate frames …, the new model parameters … for the i-th mixture component correspond to the product of the linearly transformed i-th Gaussian components in P frames.” See at least page 4, III., 4th paragraph; Examiner Interpretation: The combined use of semi-tied GMM and semi-tied HSMM makes up the skill model. Multiple sets of skills can be learned as demonstrated with the experiments of training the Baxtor robot for valve opening (page 6, IV.B.) and pick-and-place via obstacle avoidance (page 8, IV.C.).), 
the robot system being trained to perform each of the set of skills by: receiving physical input from a human trainer regarding the skill to be learned by the robot, wherein the physical input includes a set of kinesthetic demonstrations on the robot system (“The adaptive aspect of the task requires to ascertain where to grasp the valve and where to stop turning it. Consequently, we attach two frames, one with the observed initial configuration of valve {A1, b1} and other with the desired end configuration of the valve {A2, b2} (marked with a visual tag of 0 degree around the valve). We record eight kinesthetic demonstrations with the initial configuration of the valve corresponding to {180, 135, 90, 45, 157.5, 112.5, 67.5, 22.5} degrees with the horizontal in the successive demonstrations, n = 1 . . . 8. The first 4 demonstrations are used for the training test, while the remaining 4 are used for the test set.” Page 6, IV.B., 2nd paragraph; Figure 1 shows a human performing the demonstration and the description recites “Baxter robot learns to open/close the valve semiautonomously via teleoperation”); 
determining for the skill model a set of task parameters inluding determining for each of the task parameters of the set of task parameters if the task parameter is an attached task parameter, which is related to an object being part of the kinesthetic demonstration, or if the task parameter is a free task parameter, which is not related to a physical object (“Task-parameterized GMMs in [14], [22], [23] can handle new environmental situations by defining external frames of reference. For example, a frame can be attached to an object whose position and orientation may change during the task. When a different situation occurs (position/orientation of the object changes), changes in the task parameters or reference frames are used to modulate the model parameters in order to adapt the robot movement to the new situation. We represent the task parameters with P coordinate systems, defined by the frame
    PNG
    media_image1.png
    19
    70
    media_image1.png
    Greyscale
, where Aj denotes the orientation of the frame as a rotation matrix and bj represents the origin of the frame. … The parameters of the task-parameterized GMM are defined by 
    PNG
    media_image2.png
    18
    167
    media_image2.png
    Greyscale
 define the mean and covariance matrix of i-th mixture component in frame P” Page 4, III., paragraphs 2-3; “In the resulting task-parameterized semi-tied HSMM with K states, each state i output distribution is described by a single Gaussian corresponding to the product of P Gaussians. The parameters of task parameterized semi-tied HSMM are described by 
    PNG
    media_image5.png
    30
    336
    media_image5.png
    Greyscale
 where Πi is the initial state probability, ai,m is the transition probability of moving from state i to state m, 
    PNG
    media_image6.png
    24
    87
    media_image6.png
    Greyscale
is the parameter set for emission probability of state i, and 
    PNG
    media_image7.png
    20
    56
    media_image7.png
    Greyscale
represents the mean and the standard deviation of staying d consecutive time steps in state i estimated by a Gaussian 
    PNG
    media_image8.png
    22
    83
    media_image8.png
    Greyscale
.” Page 5, III.A., 2nd paragraph; Examiner Interpretation: The task parameters that describe the orientations and origins of frames are related to demonstration objects and therefore are the attached task parameters. The task parameters referred to that describe the probability of being in certain states or transitioning between states do not relate to physical objects and therefore are free task parameters. The actual act of determining/differentiating these parameters as attached or free is inherent because the parameters are stored in separate corresponding variables/matrices that are used in different manners by the model. By storing the parameters separately in this manner, the parameters must have been differentiated.); 
obtaining data for each of the task parameters of the set of task parameters from the set of kinesthetic demonstrations; and training the skill model with the set of task parameters and the data obtained for each of the task parameters (“After the training phase, the task-parameterized semi-tied GMM parameters can be adapted to new environmental situations.” Page 4, III., 4th paragraph; “Parameters 
    PNG
    media_image3.png
    31
    213
    media_image3.png
    Greyscale
are estimated using an EM algorithm [25] with tying in the i-th covariance matrix of the j-th frame given by Eq. (14). Parameters 
    PNG
    media_image4.png
    21
    79
    media_image4.png
    Greyscale
are estimated empirically from the data after training.” Page 5, III.A., 2nd paragraph).; 
and preforming, by the robot system, a skill sequence including the set of skills learned by the robot system (“During evaluation of the learned task-parameterized semi-tied HSMM, we can see that the robot arm is able to generalize effectively by following a similar pattern to the recorded demonstrations in picking and placing the object (see right of Fig. 8 for an example of reproduction requiring extrapolation of the training data).” See at least page 8, IV.C, 1st paragraph and fig. 8; Examiner Interpretation: The robot actually performed the sequence of skills of picking and placing an object in the experiment based on the learned skill models.).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanwani (IDS: “Learning Robot Manipulation Tasks with Task-Parameterized Semi-Tied Hidden Semi-Markov Model”) in view of Oleynik (US 20160059412 A1) and Kroemer (NPL: “Feature Selection for Learning Versatile Manipulation Skills based on  Observed and Desired Trajectories”).

Regarding Claim 2,
Modified Tanwani teaches
The method according to claim 1, 
Tanwani does not explicitly teach
wherein the step of determining the set of task parameters includes choosing task parameters from among the following: (i) task parameters associated with a pose of the object being part of the kinesthetic demonstration, or (ii) free task parameters, or (iii) task parameters associated with an initial pose of an end effector of the robot system.
However, Kroemer teaches
	task parameters associated with an initial pose of an end effector of the robot system (“we define
the initial position of the active robot hand as p^ ∈ R3” See at least page 3, III.C., 2nd paragraph and Fig. 3)
	and choosing task parameters among (i) task parameters associated with a pose of the object being part of the kinesthetic demonstration (“Motor skills can be adapted to different situations by using suitable task frames. Potential task frames are often defined relative to objects. The robot can select a task frame from demonstrations based on the variances of the trajectories in each candidate task frame [16], [17]. Task frames can be generalized between objects by detecting object parts with similar shapes and estimating their poses [18], [19], [20].” Page 2, II., 3rd paragraph; “Given a set of N training examples, each of which includes K shape parameter values ˜ wik and M object feature values φji, the robot can learn the skill parameters wjk using linear ridge regression. However, most of the extracted object features will not be relevant for generalizing the manipulation skill. We therefore include a feature relevance variable γj ∈ {0, 1}∀j ∈ {1, ...,M} that defines if the jth feature φji is relevant γj = 1 or irrelevant γj = 0. Since the set of relevant features can vary between the x-y-z components of the manipulation skill, the robot selects a separate set of relevant features for each skill component. The feature selection process, as described in Section III-D, estimates the relevance of each feature γj based on the example trajectories. The linear regression for computing the skill parameters wij is performed using only the features φji that are considered to be relevant γj = 1, and the skill parameters for the irrelevant features are set to zero.” Page 3, III.B., 3rd paragraph; Examiner Interpretation: The claim is interpreted that a set of task parameters is determined by selecting task parameters to be used in the model from at least one of the groups of task parameters: (i), (ii), or (iii). Kroemer selects task parameters corresponding to relevant features/parts of an object and ignores the irrelevant ones meaning that Kroemer chooses task parameters associated with relevant object features/parts and their poses.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Tanwani to further include the teachings of Kroemer to ignore irrelevant parameters detected during training and to reduce error of the training model by focusing on the relevant parameters (“For a manipulation skill to be applicable to a wide range of scenarios, it must generalize between different objects and object configurations. Robots should therefore learn skills that adapt to features describing the objects being manipulated. Most of these object features will however be irrelevant for generalizing the skill and, hence, the robot should select a small set of relevant features for adapting the skill.” Page 1, Abstract, 1st paragraph; “The UnifObs learned a final skill that performed worse than the initial skill. The poor performance of this skill is due to the robot selecting two x direction features from the box and the z position of the irrelevant object as the features for the y movement. These selection errors could be attributed to nonlinearities in the observed trajectories resulting from the object-table interactions. The MetaObs approach avoided these errors by selecting aligned features and omitting features from irrelevant objects based on proximity.” Page 7, IV.B., 7th paragraph.).

Regarding Claim 3,
Modified Tanwani teaches
The method according to claim 2, 
Tanwani does not explicitly teach
wherein the step of choosing the task parameters is based on a validation of a reproduction error of the choice.
However, Kroemer teaches
“These meta features allow the robot to predict if, for example, a feature is more likely to be relevant because the hand moved closer or further away from its part during the demonstration, or because the feature was aligned with the skill component at the end of the demonstration. We include a binary seventh meta feature, which indicates whether the feature is representing the position or the length of a part, as well as a bias term. These meta features allow the robot to compare features from different tasks, and thus transfer the prior knowledge of the features’ relevances between distinct tasks. The meta prior θh∀h ∈ {1, ...,H} indicates which meta features are informative for selecting relevant features. The meta prior is learned from previous skills using iteratively reweighted least squares. The training data for learning the meta prior includes the meta feature values ϕ and the feature relevances γ from the previous skills.” Page 3, III.C., paragraphs 3-4; Examiner Interpretation: Selecting relevant features is the same as choosing task parameters (see claim 2 rejection). This is performed by iteratively reweighted least squares which is validation of a reproduction error.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Tanwani to further include the teachings of Kroemer to ignore irrelevant parameters detected during training and to reduce error of the training model by focusing on the relevant parameters (“For a manipulation skill to be applicable to a wide range of scenarios, it must generalize between different objects and object configurations. Robots should therefore learn skills that adapt to features describing the objects being manipulated. Most of these object features will however be irrelevant for generalizing the skill and, hence, the robot should select a small set of relevant features for adapting the skill.” Page 1, Abstract, 1st paragraph; “The UnifObs learned a final skill that performed worse than the initial skill. The poor performance of this skill is due to the robot selecting two x direction features from the box and the z position of the irrelevant object as the features for the y movement. These selection errors could be attributed to nonlinearities in the observed trajectories resulting from the object-table interactions. The MetaObs approach avoided these errors by selecting aligned features and omitting features from irrelevant objects based on proximity.” Page 7, IV.B., 7th paragraph.).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanwani (IDS: “Learning Robot Manipulation Tasks with Task-Parameterized Semi-Tied Hidden Semi-Markov Model”) in view of Oleynik (US 20160059412 A1) and Abdo (“Learning Manipulation Actions from a Few Demonstrations”).

Regarding Claim 5,
Modified Tanwani teaches
The method according to claim 1, 
Tanwani does not explicitly teach
the method further comprising the following step: learning a precondition model of the skill, which refers to a relative relations between robot system and end-effector of the robot system, and an object at an initial time.
However, Abdo teaches
	“As an example, the preconditions learned for pulling the door are: the door is partially open; the handle is visible; the gripper is closed and in a fixed (grasping) pose relative to it.” See at least page 5, VIII.A., 3rd paragraph; “The teacher also demonstrated how to place a grasped block on top of another one, and how to move a grasped bottle to a pouring pose. The pose of the gripper relative to the grasped object was learned as a relevant precondition and the corresponding object-to-object and gripper-to-object poses and distances at the goal were learned as effects. For the pouring example, this included the pouring angle between the bottle and the cup, and the relative translation and distance of the bottle to the top and center of the cup. Note that we learn the goal state of the pouring action and not the dynamics of pouring itself.” See at least page 5, VIII.A., 5th paragraph.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Tanwani to further include the teachings of Abdo to allow robots to learn higher dimensional tasks that require reasoning and planning (“Future service robots should have the ability to continuously adapt to our changing needs by easily acquiring new skills or generalizing their knowledge to new situations. However, it is infeasible to preprogram a robot to handle all possible scenarios in the real world before deployment. Instead, we need means that allow non-experts to interact with robots and teach them new actions efficiently—with as few demonstrations as possible. In addition to that, it is difficult to solve most real world manipulation tasks by reasoning purely in terms of low-level motions due to the high-dimensionality of the problems. Instead, robots should reason on a symbolic level and appropriately chain the learned actions to solve new tasks. Such a planning step, however, requires knowledge of the important preconditions and effects of the actions.” See at least page 1, I., 1st paragraph)

Regarding Claim 6,
Modified Tanwani teaches
The method according to claim 1, 
Tanwani does not explicitly teach
the method further comprising the following step: learning an effect model of the skill which refers to a relative relation between the robot system and end-effector of the robot system, and an object at a final time.
However, Abdo teaches
“As an example, the preconditions learned for pulling the door are: … For the effects: the handle is not visible after pulling the door; the door edge and the gripper relative to the robot are in a consistent position; the door is still partially open.” See at least page 5, VIII.A., 3rd paragraph; “The teacher also demonstrated how to place a grasped block on top of another one, and how to move a grasped bottle to a pouring pose. The pose of the gripper relative to the grasped object was learned as a relevant precondition and the corresponding object-to-object and gripper-to-object poses and distances at the goal were learned as effects. For the pouring example, this included the pouring angle between the bottle and the cup, and the relative translation and distance of the bottle to the top and center of the cup. Note that we learn the goal state of the pouring action and not the dynamics of pouring itself.” See at least page 5, VIII.A., 5th paragraph.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Tanwani to further include the teachings of Abdo to allow robots to learn higher dimensional tasks that require reasoning and planning (“Future service robots should have the ability to continuously adapt to our changing needs by easily acquiring new skills or generalizing their knowledge to new situations. However, it is infeasible to preprogram a robot to handle all possible scenarios in the real world before deployment. Instead, we need means that allow non-experts to interact with robots and teach them new actions efficiently—with as few demonstrations as possible. In addition to that, it is difficult to solve most real world manipulation tasks by reasoning purely in terms of low-level motions due to the high-dimensionality of the problems. Instead, robots should reason on a symbolic level and appropriately chain the learned actions to solve new tasks. Such a planning step, however, requires knowledge of the important preconditions and effects of the actions.” See at least page 1, I., 1st paragraph)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664